            Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 1 of 26



                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA


 MOHSEN MOSLEH
 8701 Bradmoor Drive
 Bethesda, Maryland 20817
                                                      Civil Case No.
                           Plaintiff,

                v.

 HOWARD UNIVERSITY
 2400 6th Street, NW
 Washington, DC 20059

                          Defendant.



                                          COMPLAINT
       Plaintiff Mohsen Mosleh, Ph. D (“Dr. Mosleh”) by his undersigned counsel, for his

Complaint against Defendant Howard University (“Howard University”) states as follows:

                                        INTRODUCTION

       1.       This is a civil action against Howard University seeking monetary relief for injuries

Dr. Mosleh suffered as the result of the discrimination and retaliation to which he was subjected

by Howard University, in violation of the D.C. Human Rights Act (“DCHRA”) D.C. Code § 2-

1402.11, et seq., and from Howard University’s breach of Dr. Mosleh’s employment contract.

Prior to his unlawful demotion, Dr. Mosleh was the Acting Associate Dean for Research and

Graduate Education at Howard University’s College of Engineering and Architecture (“CEA”),

where he was the highest-ranking Iranian-American professor. At all times relevant to this action,

Dr. Mosleh has been a tenured professor at Howard University and has earned less than the

minimum Institutional Base Salary (“IBS”) for a comparable tenured full professor in the CEA.
            Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 2 of 26



       2.       Howard University has condoned a culture of professional retaliation that is nearly

unheard of in institutions of higher education. Howard University was well aware that Department

Directors and Deans had a long history of retaliating against faculty members, as the university’s

Faculty Senate authored a formal letter on March 31, 2017 detailing “gross incompetence” and

“evidence of intimidation of faculty by Deans,” upon which Howard University has refused to act.

In response to Howard University’s attacks on professors’ tenure, faculty demotions, retaliatory

pay cuts, and mismanagement of funds, on April 2, 2018, the faculty passed a historic vote of “no

confidence” in Howard University’s President, Provost, executive committee of the Board of

Trustees, and Chief Operating Officer, making clear that Howard University had “failed to develop

a system of evaluation of deans and directors, which [the President] promised five years ago,

resulting in a climate of fear of retaliation and intimidation on campus.” Long on notice that it had

created an environment that all but encouraged unlawful retaliation, Howard University chose to

ignore complaints made by Dr. Mosleh and others.

       3.       Howard University, a historically African-American university, knew that Dr.

Mosleh had raised multiple formal complaints alleging race and/or national origin discrimination

and retaliation to President Wayne A.I. Frederick and Provost Anthony K. Wutoh of Howard

University regarding Dean Achille Messac of the CEA and Graduate Director Gbadebo Owolabi.

Dr. Mosleh is the only tenured professor of Iranian descent in the Department of Mechanical

Engineering. Dr. Mosleh holds a Ph.D. from the Massachusetts Institute of Technology (“MIT”),

is the author of numerous peer-reviewed journal articles, holds four of Howard University’s total

of 51 patents, and has produced over 27% of Howard University’s successful candidates for

Master’s and Ph.D degrees in mechanical engineering over the past twenty years, and has been the

Principal Investigator (PI) or co-PI for research grants and contract awards. For his outstanding



                                                 2
            Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 3 of 26



research and teaching and graduate education achievements, Dr. Mosleh has received the “Faculty

Exemplar Medal” from the Graduate School at Howard University, the “Outstanding Faculty of

the Year Award” twice from the student section of American Society for Mechanical Engineers

(“ASME”), and the section “Outstanding Teaching Award” from the American Society for

Engineering Education (“ASEE”).       Despite his superior qualifications, since achieving full

professor in 2009, Dr. Mosleh had earned between $13,000 and $17,000 less in IBS than the

minimum IBS of comparable tenured full professors of engineering in the CEA. Despite his

promotion to acting Associate Dean for Research and Graduate Education accounted in May 2016,

Dr. Mosleh’s base compensation was $35,000-$45,000 less than that of the other acting Associate

Dean for Academic Affair in CEA, Dr. Moses Garuba, per Howard University IRS Form 990, and

the acting Dean Associate Dean for Research and Graduate Education Dr. Kimberly Jones who

replaced Dr. Mosleh after his unlawful demotion. All three acting Associate Deans had equal

years of employment at Howard University, i.e. approximately 20 years, and were promoted to the

rank of Professor in 2009. But, Dr. Mosleh had produced more patents and PhD students of the

other two combined. Rather than acknowledge Dr. Mosleh’s complaints of discrimination,

Howard University allowed his supervisors to punish him.

       4.       On May 2, 2016, Dr. Mosleh was named the Acting Associate Dean for Research

and Graduate Education at the College of Engineering, a promotion for which he was guaranteed

an annual stipend of $15,000. Dr. Mosleh was set to begin his new role on July 1, 2016, under the

supervision of Dean Messac. But beginning on May 2, 2016, Dean Messac demanded that Dr.

Mosleh complete between ten to twelve hours of clerical tasks each day, none of which had

anything to do with his role as Acting Associate Dean. Dr. Mosleh insisted on being paid for that

work, which made it impossible for him to meet his obligations to the Boeing corporation, which



                                               3
               Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 4 of 26



had long funded Dr. Mosleh’s research pursuant to a prestigious private grant. Accordingly, on or

about June 22, 2016, Howard University agreed to pay Dr. Mosleh $31,815 as a summer salary to

compensate for his loss of private income. One day later, Dean Messac reneged on that promise,

demanding that Dr. Mosleh charge his clerical work for Howard University to the Boeing contract.

On August 12, 2016, Dr. Mosleh objected to Dean Messac’s unethical demand: as Dr. Mosleh

made clear, he “had nothing to report” to Boeing about research he had never performed and

falsifying his time put Howard University in violation of the Effort Certification Policy (“ECP”)

at Howard University and corresponding federal laws.             Dean Messac retaliated almost

immediately, revoking Dr. Mosleh’s deanship on August 16, 2016 and refusing to provide his

guaranteed stipend. On August 28, 2016, Dr. Mosleh filed a formal grievance with the Provost

alleging retaliation, unlawful demotion, and breach of contract.      Howard University took no

action.

          5.       Instead, after allowing Dr. Mosleh to be unlawfully demoted, Howard University

endorsed a continued campaign of retaliation against him. With the full knowledge of the President

and Provost, Dean Messac stripped Dr. Mosleh of his title of Campus Representative for the

American Society for Engineering Education and denied him a promotion as Chair of the

Department of Mechanical Engineering. Dr. Mosleh had no choice; on April 5, 2017, he filed suit

against Howard University in the District of Columbia Superior Court. In response, Dean Messac,

Chair Yilmaz, and Director Owalobi retaliated yet again, forcing Dr. Mosleh to teach courses

outside of his field of surface engineering, denying funding to his graduate students, rejecting his

request for sabbatical, and ultimately removing Dr. Mosleh, Howard University’s highest producer

of students with Master’s degrees and Ph.Ds. in mechanical engineering, from teaching courses at

the graduate school. His health deteriorating and his professional reputation destroyed, Dr. Mosleh



                                                  4
            Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 5 of 26



continued to seek Howard University’s help by requesting hearings and committee interventions.

Howard University did nothing.

                                 JURISDICTION AND VENUE

       6.       This Court has jurisdiction over Plaintiff’s claims pursuant to U.S.C. §1332, as the

parties are diverse and the amount in controversy exceeds $75,000. This Court has supplemental

jurisdiction over Plaintiff’s state law claim pursuant to U.S.C. § 1367(a).

       7.       Venue is proper in this Court pursuant to 28 U.S.C. §§1391(b), as Defendant is a

resident of the District of Columbia and a substantial number of the events, acts, or omissions

giving rise to Plaintiff’s claims occurred in the District of Columbia.

                                            PARTIES

       8.       Dr. Mosleh is an adult, Iranian-born male and a resident of Maryland. Dr. Mosleh

has been a tenured professor at Howard University since 2009. Dr. Mosleh is an employee within

the meaning of the DCHRA, D.C. Code § 2-1401.02(9).

       9.       Defendant Howard University is a nonprofit, private university located in the

District of Columbia. Defendant is an employer within the meaning of the DCHRA, D.C. Code §

2-1401.02(10). For the purposes of this Complaint, the President and Provost of Howard

University are referred to as “the Administration.” At all times relevant to this Complaint, Howard

University exercised oversight and control over the conduct of its employees, including the

Administration, Deans, and Directors, who had the authority to hire, discipline, and terminate

professors, including Dr. Mosleh.




                                                 5
           Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 6 of 26



                                   STATEMENT OF FACTS

I.        Dr. Mosleh’s Reports of Discrimination

          10.   Dr. Mosleh has dedicated his entire career to Howard University, where he has been

a professor and researcher in the field of mechanical engineering, specializing in surface and

interface science and engineering (“SISE”), since he was hired 1996. Dr. Mosleh has always stood

out at the private, historically African-American institution. Dr. Mosleh is one of the top five

patent holders and inventors at Howard University and one of the top two patent holders and

inventors in the CEA, holding four patents while Howard University holds 51 total patents. Dr.

Mosleh founded Howard University’s renowned Surface Engineering and Nanofluids Laboratory

(“SENL”), where he has supervised the research of 27% of all graduate students in the Department

of Mechanical Engineering during the past twenty years, who apply his techniques to reduce

surface degradation to projects for the automotive, aerospace, biomedical, chemical, construction,

and textile industries. Doctoral and Master’s graduate who conducted research in SENL under Dr.

Mosleh’s supervision have assumed leadership roles in academia, industry and government

agencies. Dr. Mosleh also stands out an admired teacher by Howard University’s mechanical

engineering students who awarded him “Outstanding Faculty of the Year” twice in 1998 and 2005.

Dr. Mosleh stands out for another reason: he was born in Iran and speaks with a heavy Iranian

accent.

          11.   Dr. Mosleh first realized he was the victim of race and/or national origin

discrimination in 2009, when he achieved full tenure and received a base salary of $80,099. In

2009, the minimum base salary for a professor of mechanical engineering was $96,673. When Dr.

Mosleh attempted to negotiate higher pay, Howard University refused to match Dr. Mosleh’s

salary to that of every other tenured professor at the College of Engineering— and refused to



                                                6
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 7 of 26



explain its decision. Dr. Mosleh reasonably believed he was being paid less because he is Iranian.

To that end, in 2010, Dr. Mosleh wrote a letter to the Administration, alleging discriminatory pay

practices. Howard University ignored his letter. From 2009 to 2013, Howard University continued

to pay Dr. Mosleh between $14,000 and $17,000 less than every other tenured professor at the

College of Engineering; from 2014 to 2017, he was paid between $13,000 to $15,000 less than his

colleagues. This low IBS reduced the amount of summer salary that Dr. Mosleh could charge to

his grant accounts by $4,666-5,666 per year. It also reduced the employer’s 8% retirement

contribution for Dr. Mosleh by $1,120-1,360 per year. During 2004-2017, the low IBS reduced

the amount of summer salary that Dr. Mosleh could charge to his grant account by $4,333-5,000

per year. It also reduced the employer’s 8% retirement contribution for Dr. Mosleh by $1,040-

1,200 per year.

       12.        It was not that Howard University had no notice of Dr. Mosleh’s allegations; the

opposite was true. On August 7, 2012, Dr. Mosleh wrote a second letter to the Administration:

“My salary has been discriminately compressed despite an outstanding academic and scholarly

performance compared with peers in the department, school, and College [of Engineering.]” The

Administration responded on the same day, stating it planned to discuss this with the Dean of the

College of Engineering. In the end, Howard University did nothing. Dr. Mosleh tried again in

2013, addressing a letter explaining his unfair pay directly to the Dean of Engineering.   But

Howard University did nothing. At all times relevant to this Complaint, Dr. Mosleh has earned

less than any other comparable tenured professor of engineering at the CEA.




                                                  7
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 8 of 26



II.    The First Act of Retaliation

       13.     On May 2, 2016, Dr. Mosleh was named the Acting Associate Dean for Research

and Graduate Education, pursuant to a new contract with Howard University, under which he was

guaranteed an annual stipend of $15,000. Howard University did not increase Dr. Mosleh’s base

salary. Dr. Mosleh would be supervised by Dean Messac and was required take on his role

beginning July 1, 2016.

       14.     Beginning on May 2, 2016, Dean Messac demanded that Dr. Mosleh complete ten

to twelve hours of clerical tasks each day, in addition to his own academic research. Dr. Mosleh

objected: the work was “completely unrelated [] to the research and graduate education” he had

been hired to perform. Dr. Mosleh further advised Dean Messac that his Boeing research

commitments made it impossible for him to continue working 12-hour days for Dean Messac.

Since October 1, 2015, the Boeing corporation had funded Dr. Mosleh’s research project entitled

“Metal Working Fluids for Incremental Sheet Forming.” Pursuant to the terms of the two-year

contract between Boeing, Dr. Mosleh, and Howard University, Dr. Mosleh was required to report

his research results directly to Boeing. Dean Messac insisted that Dr. Mosleh complete the clerical

tasks, regardless.

       15.     On June 3, 2016, Dr. Mosleh met with Dean Messac and insisted that he be

compensated for his work.     Dean Messac guaranteed that Howard University would pay Dr.

Mosleh a summer salary of $489.46 per diem, based on his nine-month salary of $95,446, if he

promised to complete Dean Messac’s clerical tasks through the third week in June. Dr. Mosleh

agreed to do so. On June 22, 2016, Dean Messac emailed Dr. Mosleh to confirm that Howard

University had “set up a one-month summer payment.”




                                                8
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 9 of 26



       16.     On June 22, 2016, Dr. Mosleh was also notified that he had been awarded a new

Boeing contract. Dr. Mosleh forwarded the email confirmation of his new Boeing award to Dean

Messac on June 23, 2016 and thanked Dean Messac for his “email about the one-month pay.” Dr.

Mosleh reminded Dean Messac: “It will take a few more weeks before a [grant] account is created

and the funds could be used.” Ever cognizant of his ethical obligations, Dr. Mosleh noted: “I

wanted to make sure there is nothing undeclared here!” Dr. Mosleh assumed that Dean Messac

would honor his obligations and pay his summer salary from university. Dr. Mosleh was wrong.

       17.     On June 23, 2016, Dr. Mosleh, Dean Messac, and CEA budget officer, Ms. Esther

Peace, participated in a conference call in which Dean Messac asked Ms. Romaine Peace if his

Boeing contract contained sufficient funds to pay Dr. Mosleh one-month salary. Dr. Mosleh

responded that it did but it would be improper for him to be paid from that account.

       18.     Dean Messac then asked Dr. Mosleh to continue to perform ten to twelve hours of

clerical work each day through mid-August. Dr. Mosleh had no choice; he agreed to undertake the

clerical tasks on the condition that Howard University would continue to pay his per diem salary.

Dr. Mosleh also informed Dean Messac that he continued to believe he was the victim of

discrimination, given Howard University’s initial hesitation to compensate him for his summer

work and his ever-inferior annual base salary.

       19.     Dean Messac agreed that Howard University had been unfair to Dr. Mosleh. On

June 25, 2016, Dean Messac confirmed their prior discussion via email: “I fully understand and

am troubled by the salary structure. You are grossly underpaid; surely as an associate dean!”

       20.     Accordingly, in July of 2016, Dean Messac promised Dr. Mosleh in person that

Howard University would pay him $31,815 to work from May 14, 2016 through August 14, 2016.




                                                 9
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 10 of 26



But unbeknownst to Dr. Mosleh, Dean Messac had already decided to bill the Boeing corporation

for Dr. Mosleh’s work instead.

       21.     On July 15, 2016, Dean Messac’s assistant, Esther Peace, emailed the Office of

Grant Management at Howard University, asking to pay Dr. Mosleh’s $31,815 summer salary

from his Boeing grant fund. On August 1, 2016, Ms. Retland responded and copied Dr. Mosleh:

Ms. Peace’s request for release of the Boeing funds had been “submitted and approved.”

       22.     Dr. Mosleh objected immediately; pursuant to federal law and Howard University’s

internal regulations, he was required to certify that he had performed research for Boeing before

he could be paid from the Boeing funds. Just like any other corporation that accepts federal

funding, Boeing is subject to strict federal regulations that require researchers to certify any work

they perform for the company. Accordingly, Howard University has strict ethical standards for

professors who undertake sponsored research. According to its Effort Certification Policy,

Howard University professors must submit signed paperwork with “an endorsement by the

employee that, to the best of his/her knowledge, the salary charges accurately reflect the effort

distribution across all activities for the period of time in question.” Dr. Mosleh refused to certify

that he had performed research for Boeing when he had not.

       23.     On August 12, 2016, Dr. Mosleh emailed Dean Messac and Dr. Moses Garuba, the

Associate Dean for Academic Affairs at the College of Engineering. Dr. Mosleh was clear: “I

have worked on a 12-hour daily work schedule” to perform “secretarial… and administrative

actions” for Dean Messac, “despite being 100% paid by my research contract during May 16-

August 15” [sic]. Further, “[t]hese activities have left me no time whatsoever… to fulfill my

obligations to my research contracts.” Accordingly, “[f]or the first time in ten years, I will have

nothing to report to [Boeing] on our planned August 25 conference call. This is jeopardizing my



                                                 10
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 11 of 26



credibility and scholarship future.” Dr. Mosleh made plain his objection to being paid from the

Boeing grant fund: Dean Messac must “not [] force others to break the ethical standards such as

those required in conduct of sponsored research.”

       24.     On August 12, 2016, Dean Messac responded to Dr. Mosleh, copying Dr. Garuba:

“the following comments are strongly inappropriate: the attention not to force others to break the

ethical standards such as those required in conduct of sponsored research.” He suggested: “Let’s

continue this discussion in person.” Those discussions went nowhere

       25.     Instead, on August 16, 2016, Dean Messac retaliated against Dr. Mosleh by

demoting him for reporting that he was the victim of discrimination and/or for refusing to breach

ethical and legal standards. Dr. Mosleh was notified that he had been demoted when Dean Messac

emailed the entire CEA to advise the community that Dr. Mosleh had been replaced as Acting

Associate Dean of Research and Graduate Education, “effective immediately.” Dean Messac

implied that Dr. Mosleh would “be returning to the College of Engineering to continue his

academic research” by choice. The opposite was true. Over his objection, Dr. Mosleh had been

stripped of his title of Acting Associate Dean.

       26.     On August 28, 2016, Dr. Mosleh filed a formal complaint with the Administration

detailing Dean Messac’s retaliation: “I am submitting a grievance against Dean Achille Messac

for removing me from the position of Acting Associate Dean of Research and Graduate

Education.” As Dr. Mosleh pointed out, he was “not paid for work performed during the summer

of 2016” and had worked unpaid for three months “only for Dean Messac to then request that I

pay myself from the Boeing contract.” Dr. Mosleh informed the Administration that, “while

$31,815 was requested to be paid from the Boeing contract, the numerous tasks and assignments

assigned to me by Dean Messac did not leave me time to work during summer 2016 on the Boeing



                                                  11
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 12 of 26



contract. The charge off is therefore inappropriate, afoul of internal Howard University policies

and…. has the effect of damaging my professional reputation.” Dr. Mosleh was clear: “It is also

illegal.” Dr. Mosleh advised that was considering taking legal action; “[t]his retaliatory removal

therefore may also be afoul” of federal and District of Columbia law.

       27.     As the Administration was well aware, professors at Howard University had been

required to certify their research for “sponsored awards” regardless of the source of funding. In

fact, Howard University had required Dr. Mosleh to certify his paid efforts during 2011-2015 for

his several sponsored awards from The Boeing Company. Howard University had demanded Dr.

Mosleh that “Federal regulations, and Howard policy, require individuals that have salary allocated

to sponsored awards to certify their effort periodically. Our system certifies effort on a quarterly

basis. We must achieve 100% compliance for the quarter so your prompt response is appreciated.”

As Dr. Mosleh pointed out in his letter, he “was acting as [a] whistleblower.” The Administration

never wrote back.

       28.     After being put on notice by Dr. Mosleh that he intended to file legal claims against

Howard University, it only allowed the retaliation to continue. On October 4, 2016, Dr. Mosleh

again emailed the Administration to request a formal review of his salary and reiterating his belief

that he was the victim of pay discrimination. The Administration responded on October 10, 2016,

for the first time suggesting that Dr. Mosleh should address his concerns directly with Dean

Messac: “adjustments to faculty compensation” must be “recommended through the Dean” of the

College of Engineering.




                                                12
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 13 of 26



       29.     Accordingly, on October 13, 2016, Dr. Mosleh emailed Dean Messac, reminding

him that “[a]ssistant and Associate Professors who have been hired in the College of Engineering

have a higher Institutional Base Salary than mine” and that “this letter follows several similar ones

submitted through the chain of command… since my promotion to Full Professor in 2009.” Dean

Messac, who had previously agreed that Dr. Mosleh was “grossly underpaid” and suggested that

he was “troubled by the salary structure” at Howard University, declined to respond.

       30.     On October 13, 2016, Dr. Mosleh again emailed the Administration “to inquire

whether and when a response to my complaint letter of 8/28/16 will be provided.” The

Administration responded on October 14, 2016; Howard University was “awaiting some additional

information.” The Administration never wrote back again.

       31.     To date, Howard University has never addressed Dr. Mosleh’s complaint of

retaliation by Dean Messac.

       32.     Howard University has also never fully paid Dr. Mosleh his guaranteed $15,000

stipend for his work as Acting Associate Dean. Over his objection, Dr. Mosleh was paid his

$31,815 summer salary from the Boeing funds.

III.   Howard University Endorses a Continuing Campaign of Retaliation

       33.     On December 6, 2016, Dr. Mosleh asked Dean Messac to reconsider his teaching

assignment for the upcoming spring semester. Dean Messac had assigned Dr. Mosleh 9 teaching

hours including undergraduate laboratory classes in solid mechanics, which he had never taught

in his twenty years at Howard University. Dr. Mosleh has no teaching experience in solid

mechanics; his field of expertise is manufacturing and design. Dr. Mosleh had also requested a

lighter course load from Dean Messac in order to dedicate his time to the Boeing contracts. Dean




                                                 13
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 14 of 26



Messac had agreed that Dr. Mosleh needed time to allocate to his Boeing contract in the fall

semester before he filed his retaliation grievance.

       34.     On December 16, 2016, Dean Messac emailed Dr. Mosleh: “I have reviewed your

teaching assignment and find it appropriate.” In a separate email on the same day, Dean Messac

for the first time advised Dr. Mosleh that he had been removed from his position as Campus

Representative for the American Society of Engineering Education (“ASEE”), which he claimed

was effective “several months ago.” Well aware that Dr. Mosleh had dedicated substantial time

to the ASEE role for the past “several months,” Dean Messac feigned concern: “I hope you were

informed.”

       35.     On December 17, 2016, Dr. Mosleh made clear that he had not been: “During

May 28-December 16, I carried out numerous activities/tasks as the ASEE CR without being

informed that the role and its privileges had already been taken away from me despite our prior

agreements.” The ASEE itself confirmed as much; Dr. Mosleh later won the ASEE Award for

Outstanding Campus Representative for his work from May through December of 2016. Dr.

Mosleh further noted that Dean Messac’s approval of his “highly demanding teaching schedule”

for the spring semester represented a “change of decision.” Dr. Mosleh was clear: “These seem

[to be] punitive actions.”

       36.     On January 25, 2017, Dean Messac announced recipients of faculty stipend awards

based on faculty “work” in service, research expenditures, Ph.D. graduations, publications, and

reaching Fellow rank. Dr. Mosleh had excelled in all these categories and achieved (i) becoming

a Fellow of the American Society of Mechanical Engineers (ASME), which was announced on the

University Website on November 28, 2016 as “HOWARD UNIVERSITY PROFESSORS

RECEIVE DISTINGUISHED ENGINEERIGN AND PHYSICS AWARDS, (ii) graduating Ph.D.



                                                 14
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 15 of 26



recipient K.A.S, (iii) was issued two patents and other publications, one of which presented at the

ASEE Mid-Atlantic Conference in Baltimore, MD, April 7-8, 2016 received “THE BEST PAER

AWRD”, and (iv) and performed significant services such as College APT Chairman and Provost

research council member, all during the performance period specified by Dean Messac. Based the

specified criteria, he was eligible for $15,000-$20,000 stipend. Dr. Mosleh received no stipend.

       37.     On February 15, 2017, the Howard University again asked Dr. Mosleh to certify

that he had worked on the Boeing contract from May through August of 2016. Dr. Mosleh had no

choice; his refusal to do so put Howard University at risk of losing federal funding entirely. Dr.

Mosleh completed the requisite Effort Certification but reiterated his August objection to the

unethical allocation of funds: “For $31,815, a letter to Provost Wutoh was submitted on 8/29/16.”

As Dr. Mosleh truthfully noted, he had completed the work for Boeing, but not during the time

period for which the Boeing fund had been charged: “Approximately, 520 hours were spent on

weekends and after work hours after 8/16/16 to the required tasks per Contract Agreement to

satisfaction of Sponsor per site visit on 1/13/17.”

       38.      In February of 2017, Dr. Mosleh learned that Dean Messac had eliminated Dr.

Mosleh from consideration for the position of Chair of the Department of Mechanical Engineering

at the College of Engineering. Dr. Mosleh was qualified for the promotion; to ensure he did not

get it, Dean Messac had violated the established rules and procedures outlined by the Howard

University Faculty Handbook.

       39.     On March 1, 2017, Dr. Mosleh filed an official grievance with the Faculty

Grievance Commission (FGC) detailing Dean Messac’s multiple violations of Howard

University’s rules and procedures governing the processes by which candidates for administrative

positions are selected.



                                                 15
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 16 of 26



       40.     On March 3, 2017, the FGC agreed with Dr. Mosleh: his allegation of misconduct

against Dean Messac “appears to be credible.” Further: “The conditions of the search process

outlined in your letter appear to be in violation of the established rules and procedures.” However,

as the FGC pointed out, only one of Dr. Mosleh’s allegations was “under the purview of the FGC,”

while his other two allegations “violations of the Standard II of Middle States Commission on

Higher Education.” were not under the purview of the FGC. The successful candidate had already

been chosen; Dr. Mosleh received no further response from Howard University.

       41.     On March 31, 2017, Howard University’s Faculty Senate wrote a formal letter

detailing “gross incompetence” and “evidence of intimidation of faculty by Deans,” upon which

Howard University had refused to act.

       42.     On April 5, 2017, through his prior counsel, Dr. Mosleh filed suit against Howard

University in the District of Columbia Superior Court, seeking damages for discrimination and

unlawful demotion, plead as a claim for unlawful discharge. The suit was later withdrawn by Dr.

Mosleh on November 15, 2018 without prejudice.

       43.     In May of 2017, Dr. Mosleh graduated a Ph.D. candidate Mr. K.B. Dr. Mosleh was

one of only six faculty members in the College of Engineering to graduate Ph.D. candidate in the

spring semester.

       44.     On July 31, 2017, Dean Messac congratulated “colleagues for their fabulous

performances” and announced faculty recipients of “stipend” in an email to the CEA faculty. Dr.

Mosleh was named in the “Six CEA PhD Graduates AY16-17: Dr. Mohsen Mosleh ME…With a

[$5,000] stipend, in line with the CEA pertinent announcement.” for producing PhD recipient Mr.

K.B. in May 2017. Dr. Mosleh never received the stipend.




                                                16
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 17 of 26



       45.     On May 25, 2017, Dr. Mosleh was diagnosed with shingles, brought on by stress,

for which he sought medical treatment.

       46.     Dr. Mosleh had already committed to teaching a full course load in fall of 2017, but

the campaign of retaliation by Howard University had taken a toll. His psychological and physical

health deteriorating, Dr. Mosleh requested sabbatical leave for spring of 2018 to focus on research

and writing.

       47.     On September 19, 2017, Dean Messac informed Dr. Mosleh that the Administration

had denied his request for sabbatical. In his twenty years of teaching at Howard University, Dr.

Mosleh had never requested sabbatical leave, but he was eligible to receive it 3 times during 1996-

2017. Another comparable faculty of engineering was granted leave/sabbatical leave by the

Administration in 2017. This faculty member had already received leave/sabbatical leave three

prior times during 1996-2017.

       48.     On January 4, 2018, Dr. Mosleh submitted a request for tuition waiver for two

graduate students to the Office of Vice President for Research at Howard University, pursuant to

a collaborative research proposal he had designed with Northwestern University entitled

“Materials Informatics for Digital Manufacturing and Design (“MIDMD”).” The proposal would

be submitted to the National Science Foundation (“NSF”) and envisioned developing “an

innovative, multi-institute NSF program to train Ph.D. and M.S. students” in the specialized field

of digital manufacturing and design. As Dr. Mosleh noted, Northwestern University had already

committed several tuition waivers for graduate students, and Dr. Mosleh asked that Howard

University do the same for two graduate students, as the two trainees’ required stipend “leaves no

budget for tuition” for the students.




                                                17
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 18 of 26



       49.    On January 11, 2018, Ms. Retland from the Office of Vice President for Research

at Howard University responded: Dr. Mosleh would need to ask Dean Messac “regarding support

that can be provided for this proposal.” Considering that Dean Messac had denied tuition and

stiped support for Dr. Mosleh’s Ph.D. students in 2017 and 2018, Dr. Mosleh submitted the NSF

proposal without requesting two tuition waivers from Dean Messac. The proposal was not funded.]

       50.    On March 5, 2018, Dr. Mosleh was informed that Howard University had

“informally resolved” a gender discrimination complaint a graduate student had filed against him.

Dr. Mosleh was well aware of the student’s complaints, which were baseless. The student had

dropped his course after receiving a 50% and a 10% on the two quizzes he had administered before

alleging that she was given insufficient time to complete one of them. But Howard University’s

mandate was clear: Dr. Mosleh would “be excused from participating in any part of Ms. A.M.

academic activities at Howard University, including candidacy exams and/or thesis defense

committee.”

       51.    On March 25, 2018, Dr. Mosleh wrote back to Dean Messac and the

Administration: the decision was bereft of “any reference to your findings on the merits” of the

student’s complaint, and Dr. Mosleh never before in his career been faced with an allegation of

gender discrimination. Dr. Mosleh was shocked by Howard University’s response: the “email

below suggest[s] that you will remove me from teaching graduate courses and other graduate

education services in the coming year/s” based on a single student’s unsupported allegations.

Further, Dr. Mosleh had been entirely removed from being an examiner in required graduate

course/s in doctoral candidacy exams since Spring 2018 and has been denied access to information

regarding the graduate program activities in mechanical engineering.




                                               18
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 19 of 26



       52.     In March of 2018, Dr. Mosleh began seeking psychological care for stress, anxiety,

and depression brought on by his treatment by Howard University. He continues to visit a

psychologist regularly.

       53.     On April 2, 2018, the Howard University Faculty Senate passed a historic vote of

“no confidence” in Howard University’s President, Provost, executive committee of the Board of

Trustees, and Chief Operating Officer. The Faculty Senate made clear its rationale: the Provost

had “failed to develop a system of evaluation of deans and directors, which he promised five years

ago, resulting in a climate of fear of retaliation and intimidation on campus.” Further, that

statement represented “evidence compiled over many years,” which was “tangible and verifiable,

quantifiable and experiential.” For the professors who had been retaliated against, including Dr.

Mosleh, it was a “critical time for leadership transition.” Their careers depended on it.

       54.     On May 11, 2018, Department Chair Yilmaz evaluated and rated Dr. Mosleh’s

research in 2017-2018 academic year as 2: satisfactory. In the academic year, Dr. Mosleh was i)

the Principal Investigator (PI) or co-PI for $775,819 sponsored projects and $500,000 pending

sponsored project, ii) issued two United States patents at Howard University, iii) published 3

papers, and iii) advised one PhD and one Master’s students. Department Chair Yilmaz stated that

since Dr. Mosleh’s research is not 3: good or 4: outstanding his teaching load in 2018-2019 after

coordination with Dean Messac will be increased.

       55.     Dr. Mosleh informed the Administration on May 14, 2018 of the Chair’s plan to

increase his teaching load. An interview by Mr. James Pierce of Office of Human resources was

conducted.    However, the teaching load of Dr. Mosleh in 2018-2019 was increased to

undergraduate core courses with no teaching of graduate courses or elective course in Dr. Mosleh’s

expertise.


                                                19
         Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 20 of 26



       56.     On April 2, 2018, the Administration announced that one of Dr. Mosleh’s Ph.D.

students, Mr. M.R., who had a GPA of 3.67, had passed his Candidacy Exam, with one stipulation:

he would be required to take “Theory of Elasticity” and “Advanced Dynamics” at any of the

Consortium Universities (GWU, UMD, Catholic, Howard). Theory of Elasticity is not a required

or an elective course in mechanical engineering at Howard University. The stipulation was not

only unprecedented, it was impossible to achieve: None of the Consortium Universities offered

“Theory of Elasticity” at all the following year. Dean Messac also Denied tuition or stipend support

for Mr. M.R. in Fall 2017 and Fall 2018. Howard University also denied funding to Mr. M.R.

when he applied for Just-Julian Award in 2017.

       57.     On August 26, 2018, Dr. Mosleh emailed the Administration to ask for its help one

final time: “Could you please provide your response to my complaint of August 28, 2016?” As Dr.

Mosleh noted, “there was no response” to his 2016 retaliation complaint against Dean Messac.

Nor did the Administration respond now. To date, Howard University has refused to address Dr.

Mosleh’s complaint.

       58.     In fall of 2018, Dr. Mosleh’s student Mr. M.R. enrolled in Ph.D. Dissertation, as he

was unable to register for his “required” “Theory of Elasticity” course. He was immediately

ordered to be removed: “only doctoral students who have been admitted into candidacy are allowed

to register for this course.” To keep his student visa, Dr. Mosleh’s graduate student was forced to

enroll in an unrelated course while incurring full tuition.

       59.     By October 9, 2018, Howard University had done nothing to respond to Dr.

Mosleh’s retaliation complaint against Dean Messac and had made no effort to change the

environment of retaliation and intimidation it had created.




                                                 20
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 21 of 26



       60.     On November 8, 2018, Dr. Mosleh wrote to the Administration objecting to “this

historically unprecedented stipulation” that was “impossible” for his student to achieve, given that

“none of the consortium universities has offered Theory of Elasticity.” As Dr. Mosleh noted,

Howard University’s arbitrary stipulation meant that his “student was subjected to a semester of

stalled academic progress with full tuition and expenses, which are mostly unpaid and there has

been no institutional support to help.” Worse, Howard University’s online system showed “a Ph.D.

student of another advisor, who has not taken the Candidacy Exam, is enrolled in Ph.D.

Dissertation in Fall 2018.” Dr. Mosleh reached the obvious conclusion: “I believe my Ph.D.

students have been adversely affected because of their association with me.”

                              COUNT I
   DISCRIMINATION ON THE BASIS OF RACE AND/OR NATIONAL ORIGIN IN
   VIOLATION OF THE D.C. HUMAN RIGHTS ACT, D.C. CODE § 2-1401, ET SEQ.

       61.     Dr. Mosleh hereby reincorporates all factual allegations as though set out in full.

       62.     The D.C. Human Rights Act (“DCHRA”) prohibits discrimination on the basis of

race and/or national origin with respect to an employee’s compensation, the terms, conditions, or

privileges of his employment, including promotion, or to otherwise adversely affect the terms of

his employment. D.C. Code § 2-1401.11.

       63.     Howard University discriminated against Dr. Mosleh by paying him a lower annual

base salary than other employees and denying him promotions for which he was entitled. Dr.

Mosleh put Howard University on notice that he reasonably believed he was the victim of

discrimination based on race and/or national origin and that he objected to that discriminatory

treatment by filing multiple formal complaints, and Howard University failed to take action,

thereby condoning the discriminatory treatment.




                                                21
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 22 of 26



       64.     Howard University’s actions caused Dr. Mosleh to suffer economic loss, including

but not limited to salary and employee benefits, a loss of future professional opportunities and

future income, and have caused damage to his professional reputation, humiliation, indignity,

personal embarrassment, and pain and suffering.

                                   COUNT II
                 RETALIATION IN VIOLATION OF THE D.C. HUMAN
                     RIGHTS ACT, D.C. CODE § 2-1401, ET SEQ.

       65.     Dr. Mosleh hereby reincorporates all factual allegations as though set out in full.

       66.     The DCHRA makes it unlawful for an employer to discriminate against any of its

employees because an employee has opposed any practice made unlawful by the DCHRA.

       67.     Howard University aided, abetted, invited, and compelled the discriminatory

conduct complained of herein in violation of the District of Columbia Human Rights Act.

       68.     Dr. Mosleh engaged in protected activity by opposing treatment that he reasonably

believed constituted unlawful discrimination, including objecting to his inferior pay by filing

internal complaints with Howard University and filing a lawsuit in D.C. Superior Court. On or

about June 23, 2016, Dr. Mosleh objected to his discriminatory pay to Dean Messac, who agreed

that he was “grossly underpaid.”

       69.     Howard University took adverse action against Dr. Mosleh that was causally

connected to his protected activity. Howard University allowed Dean Messac to demote Dr.

Mosleh by revoking his deanship in direct response to his complaint of discriminatory pay. Other

instances of retaliation include, inter alia, Dean Messac’s retaliatory harassment when Dr. Mosleh

filed a grievance against him with Howard University, his revocation of Dr. Mosleh’s position as

Campus Representative of the American Society of Engineering Education, his refusal to award

Dr. Mosleh a College of Engineering stipend to which he was entitled as a faculty member who



                                                22
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 23 of 26



had timely applied, his continued insistence that Dr. Mosleh falsely certify his work for Howard

University as Boeing research, his removal of Dr. Mosleh for consideration for a promotion as

Chair of the Department of Mechanical Engineering, his disciplinary removal of Dr. Mosleh from

teaching graduate courses, his disciplinary removal of Dr. Mosleh from graduate education

activities, and his removal of Dr. Mosleh as a written examiner for doctoral candidacy exam in

spring of 2018.

       70.     Howard University’s conduct was intentional, deliberate, willful, and continued in

reckless disregard for Dr. Mosleh’s legally protected rights. Howard University has engaged in a

documented pattern and practice of retaliating against faculty members and employees who

complain about discrimination.

       71.     Howard University’s actions directly and proximately caused Dr. Mosleh to suffer

economic loss, including but not limited to salary and employee benefits, a loss of future

professional opportunities and future income, in addition to damage to his professional reputation,

humiliation, indignity, personal embarrassment, and pain and suffering.

        72.    Howard University took the actions complained of herein with actual intent to cause
injury to Dr. Mosleh.
                                         COUNT III
                                BREACH OF CONTRACT
                                       (Associate Dean)

       73.     Dr. Mosleh hereby reincorporates all factual allegations as though set out in full.

       74.     In May of 2016, Howard University and Dr. Mosleh entered into a one-year

contract awarding Dr. Mosleh the position of Acting Associate Dean for Research and Graduate

Education. Pursuant to that contract, Dr. Mosleh was guaranteed an annual stipend of $15,000 and

was required to oversee the research of graduate students.




                                                23
           Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 24 of 26



          75.    In July of 2016, Howard University breached that contract by forcing Dr. Mosleh

to undertake tasks outside the scope of his contractual duties and refusing to pay Dr. Mosleh the

stipend to which he was entitled.

          76.    Dr. Mosleh has suffered harm as a result of Howard University’s material breach

of the contract.

                                         COUNT IV
                                    BREACH OF CONTRACT
                                     (Summer Employment)

          77.    Dr. Mosleh hereby reincorporates all factual allegations as though set out in full.

          78.    In July of 2016, Howard University offered Dr. Mosleh a second contract for wages

in the amount of $31,815 to compensate Dr. Mosleh for the clerical tasks he performed for Howard

University from May through August of 2016, which Dr. Mosleh accepted.

          79.    In August of 2016, Howard University breached Dr. Mosleh’s summer employment

contract by refusing to pay his summer salary.

          80.    Dr. Mosleh has suffered harm as a result of Howard University’s material breach

of the contract.

                                      PRAYER FOR RELIEF

          WHEREFORE, Dr. Mosleh demands a trial by jury and prays this Court for the following
relief:
          1.     Enter a judgment in Dr. Mosleh’s favor and against Defendant Howard University

for discrimination on the basis of race and/or national origin and retaliation in violation of the

D.C. Human Rights Act § 2-1401, et seq;

          2.     Enter a judgment in Dr. Mosleh’s favor and against Defendant Howard University

for common law retaliation;




                                                  24
        Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 25 of 26



       3.      Enter a judgment in Dr. Mosleh’s favor and against Defendant Howard University

for breach of contract;

       4.      Award Dr. Mosleh compensatory damages for the pain and suffering, damage to

career, and loss of enjoyment of life, that he has experienced as a result of Defendant’s unlawful

conduct in an amount to be determined at trial;

       5.      Award Dr. Mosleh punitive damages in an amount to be determined at trial;

       6.      Award Dr. Mosleh back pay, front pay, and other amounts necessary to make him

whole for the unlawful actions taken against him;

       7.      Award Dr. Mosleh’s reasonable attorneys’ fees and costs;

       8.      Award Dr. Mosleh all other relief permitted under the above causes of action or

which this Court deems just and proper.


February 11, 2019                            Respectfully submitted,

                                             SCHULMAN BHATTACHARYA, LLC


                                      By:            /s/ Koushik Bhattacharya
                                             Jeremy W. Schulman (D.C. Bar No. 481755)
                                             Koushik Bhattacharya (D.C. Bar No. 1006901)
                                             7500 Old Georgetown Road, Suite 901
                                             Bethesda, Maryland 20817
                                             Tel: (240) 356-8550
                                             Facsimile: (240) 356-8558
                                             E-mail:jschulman@schulmanbh.com
                                             kbhattacharya@schulmanbh.com

                                             Counsel for Plaintiff Mohsen Mosleh




                                                  25
 Case 1:19-cv-00339-RDM Document 1 Filed 02/11/19 Page 26 of 26



                                   JURY DEMAND

Plaintiff requests trial by jury as to all issues in this case.

                                               /s/ Koushik Bhattacharya
                                         Koushik Bhattacharya




                                            26
